                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                            *

       Plaintiff,                          *

v.                                         *    Case No.: 1:21-CV-00532-SAG

M&T BANK,                                  *

       Defendant.                          *

*      *       *      *       *     *      *    *      *      *      *      *      *

                                   [PROPOSED] ORDER

       Upon consideration of Defendant M&T Bank’s Motion to Extend Time to Respond to

Complaint, and for good cause shown, it is this ___ day of March 2021, hereby ORDERED that

Defendant M&T Bank’s Motion to Extend Time to Respond to Complaint be and hereby is

GRANTED, and the time by which M&T Bank must respond to Plaintiff’s Complaint shall be

extended to and including April 9, 2021.




                                                The Honorable Stephanie A. Gallagher
                                                United States District Judge
